Citation Nr: 0705810	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  03-27 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for seizures and 
convulsions.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for paranoid schizophrenia, and, if so, whether 
service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied entitlement to service 
connection for seizures and convulsions and for chronic 
obstructive pulmonary disease and denied reopening for the 
claim for paranoid schizophrenia. 

The Board remanded this case in February 2006 for additional 
development.  It returns now for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets that this case must be remanded a second 
time.  There are several due process deficiencies that must 
be remedied before the Board can issue a decision.

First, review of the file shows that the veteran changed 
addresses during the course of his claims.  When he filed his 
claims, he lived on [redacted] in Cleveland.  With his April 
2003 Notice of Disagreement, the veteran informed the RO of 
his new address at an apartment on [redacted] in [redacted].  
Subsequent documents from the RO used the [redacted]
address.  However, after the Board remanded this case in 
February 2006, all correspondence from the Appeals Management 
Center was sent to the old address in Cleveland.  Although 
none of the documents were returned as undeliverable, it is 
clear that the veteran has not lived at that address in over 
three years.  The veteran's ability to participate 
meaningfully in the course of this claim has been seriously 
impaired by this oversight.  

Second, it appears that the veteran is no longer capable of 
handling his claim and has been incapable for some time.  
While the veteran had been found incompetent for VA purposes 
in 1987, he pursued the current claims in spite of his 
disabilities.  Unfortunately, the veteran attempted suicide 
in March 2004.  The medical records obtained following the 
Board's remand show that, due to significant brain trauma, 
the veteran's brother became his legal guardian.  It is not 
clear where the veteran now resides.  When he was discharged 
from the VA hospital in April 2004, he was sent to an 
extended care facility.  The VA Medical Center documents 
reflect use of the address of the veteran's brother on [redacted]
[redacted] in Cleveland as the address at which to contact the 
veteran.  

Considering that the veteran is unable to prosecute his 
appeal, the RO should contact the veteran's brother, using 
the address in the VA medical records, to ask whether he 
wishes to be the veteran's guardian for the purpose of 
pursuing the veteran's claims for VA compensation.  If so, 
then he has the right to request all copies of correspondence 
that VA sent to the wrong address.  If he chooses to 
participate in this appeal, VCAA compliant notice should be 
provided to the veteran's brother to ensure that any and all 
evidence that he might possess regarding his brother's 
conditions is incorporated into the file.  

As a final matter, the Board must remand the issue of service 
connection for paranoid schizophrenia for Veterans Claims 
Assistance Act (VCAA) compliance.  The veteran's claim for 
service connection was previously denied by the Cleveland RO 
in August 1999.  On bringing his petition to reopen, the 
veteran was provided notice of the general requirements to 
reopen a claim, but not the specific grounds of the previous 
denial, as required by Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Board remands the paranoid schizophrenia claim 
for Kent compliant VCAA notice.


Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to contact the 
veteran's brother using the contact 
address in the veteran's VA medical 
records ([redacted] in Cleveland). All 
efforts to contact the veteran's brother 
should be fully documented. The RO should 
ask the brother for the veteran's current 
address. The RO should also inform him his 
brother has an appeal pending before VA 
and ask whether the veteran's brother 
wishes to become the veteran's guardian 
before VA.  If so, he must be informed 
that documentation showing his legal 
guardianship must be provided to the RO.  

2.  If, and only if, the veteran's brother 
agrees to become the veteran's guardian 
and submits proof of his legal 
guardianship, he should be informed that 
the instant appeal is pending.  VCAA 
notice, fully compliant with all legal 
precedents in effect including Kent, 
supra, should be provided to the veteran's 
brother.  The veteran's brother should 
also be advised that he can request copies 
of documents associated with this appeal, 
such as the rating decision, statement of 
the case, the veteran's appeal, any 
supplemental statements of the case, and 
copies of any prior VCAA letters.  An 
opportunity to submit additional evidence 
should be provided.  

3.  If the veteran's brother provides a 
current address for the veteran, the RO 
should attempt to notify him of the fact 
that all correspondence from VA relating 
to the claims dated in 2006 were sent to 
an incorrect address and that he may 
request copies of these documents. An 
opportunity to submit additional evidence 
should be provided.  

4.  Once the foregoing notice and 
opportunity to respond have been provided 
or the veteran's brother cannot be 
contacted or chooses not to become the 
veteran's legal guardian before VA, the RO 
should readjudicate the claims.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



